Citation Nr: 1340330	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for residuals of a left medial meniscus tear (left knee disability).

2. Entitlement to total disability rating based on individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to July 1981.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating.

The Veteran's claim for an increased rating includes an inferred claim for TDIU, which is also under the Board's jurisdiction.  A claim for TDIU may be raised directly by the claimant or inferred from the record and is not considered separate from the underlying claim but, instead, is an attempt to obtain an appropriate rating for the disability.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consideration of TDIU is warranted when the claimant submits evidence of a medical disability, makes a claim for the highest rating possible, and there is evidence of unemployability.  See Jackson, 587 F.3d at 1109-10.

In the current case, the Veteran is seeking the highest rating possible for his left knee disability.  Additionally, he has asserted that he had to quit his job as a postman because of this disability.  Therefore, his claim for an increased rating for left knee disability is deemed to include consideration of whether TDIU is warranted.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. During the period from December 9, 1999, to April 25, 2000, the Veteran's left knee disability was manifested by x-ray evidence of arthritis, subjective reports of locking, popping, and giving way, positive findings on instability tests, flexion from 110 to at least 140 degrees, and generally full extension; there was no showing of moderate or severe subluxation or lateral instability, ankylosis, malunion or nonunion of the tibia or fibula.

2. From April 25, 2009 to July 7, 2010, the Veteran was suffering from an additional tear in his medial meniscus and a torn anterior cruciate ligament (ACL), which caused increased pain and instability to a moderate degree.

3. From October 1, 2010, the Veteran's left knee disability continued with arthritis, pain, weakness, swelling, positive McMurray's test results, and range of motion from zero to 90, 100 and 110 degrees, but without other showings or complaints of instability, moderate or severe recurrent subluxation or lateral instability, ankylosis or malunion or nonunion of the tibia or fibula.


CONCLUSIONS OF LAW

1. The assigned 10 percent rating for semilunar cartilage removal is continued, and the criteria for a separate rating of 10 percent for left knee arthritis with associated pain for the period from December 9, 1999 to April 25, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5259 (2013).

2. The criteria for a 20 percent rating, but not higher, for left knee instability and for a separate rating of 10 percent for left knee arthritis with associated pain for the period between April 25, 2009 and July 7, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5257 (2013).

3. The criteria for a 10 percent rating, but not higher, for left knee instability and for a separate rating of 10 percent for left knee arthritis with associated pain for the period from October 1, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5260, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in June 2009 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The Veteran was informed of what evidence and information he needed to substantiate his claim, which VA would seek to obtain, which he could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  Although this letter was not sent prior to the initial adjudication of his claim for service connection, the RO gave the Veteran an opportunity to respond to the letter and provide additional evidence before readjudicating the claim in a September 2009 rating decision.  This action cured any timing defect and satisfied the duty to notify.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his knee in June 2000, March 2010, November 2010, and July 2011.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Veteran also had an opportunity to submit additional evidence and provided private treatment records and testing results.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran incurred additional injuries to his left knee which were diagnosed on April 25, 2009 and surgically repaired on July 7, 2010.  Therefore, the Board deems that staged ratings are appropriate and will assign ratings for these periods based on the varying degrees of disability before and after injury and repair.  See Hart, 21 Vet. App. at 509-10 (2007).

The Veteran and his wife are competent to provide evidence of symptoms observable by their senses.  However they are not competent to diagnose conditions of the knee or provide objective testing of stability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran and his wife credible to report his symptoms as the statements they provided are consistent with medical evidence of record.

First, for the period from December 9, 1999 to April 25, 2009, the Veteran's disability picture most closely approximates the 10 percent disability rating assigned under Diagnostic Code 5259 but also merits a 10 percent disability under Diagnostic Codes 5003-5260 for arthritis.   

Under Diagnostic Code 5259, the 10 percent rating assigned is the maximum allowed for a disability from the removal of semilunar cartilage.  This is deemed to contemplate instability-related symptoms of the knee.

In June 2000, the VA examiner determined that the Veteran had degenerative arthritis in his left knee.  A VA orthopedist noted that the Veteran's degenerative arthritis was likely caused by his medial meniscectomy.  See  VA Treatment January 2001.  Further, the Veteran experienced pain in his knee throughout this period.  See VA Treatment October 2000, May 2003, and July 2006.  The VA provider in March 2009 noted that the Veteran's arthritis was moderate to severe in nature.  Following the guidance of Diagnostic Code 5003, the Veteran is awarded 10 percent disability for pain associated with objective findings of arthritis.  See 38 C.F.R. § 4.71a, DC 5003-5260; see also Deluca 8 Vet. App. at 202.    

However, the Veteran does not have limited motion that would merit a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  For a 20 percent rating, under those codes the Veteran's left knee flexion would need to be limited to 30 degrees and his extension limited to 15 degrees.  The Veteran's flexion was measured on numerous occasions during this period and found to be 135 degrees, 130 degrees, and 120 degrees out of a possible 140 degrees.  See VA Examination June 2000, Treatment Dr. RHL September 2000, VA Treatment March 2009.  The Veteran was generally recorded with full extension with one report of limitation to 10 degrees with pain.  See VA examination June 2000.  As such, any limitation of motion in the Veteran's knee does not warrant a higher rating.  Moreover, in so finding, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness- indeed, while pain was evidenced with repetition of motion (see March 2010 VA examination), there was no additional functional limitation associated with such pain.  No other evidence of record reflects additional functional limitation. 

When addressing the Veteran's complaints of instability, these symptoms would not warrant a rating in excess of 10 percent under analogous diagnostic codes.  In his December 1999 claim, the Veteran reported swelling and stiffness.  Again in October 2000, he reported swelling and instability in his left knee during VA treatment.  Further, in September 2000, the Veteran's private provider noted instability with a positive Lachman's and McMurray's tests for lateral and medial instability.  See Treatment Dr. RHL September 2000.  The Veteran reported occasional episodes of buckling in his knee and a VA provider found positive medial pseudo laxity and positive anterior translation with the Lachman's test.  See VA Treatment December 2000.  The Veteran also had a positive Lachman's test for instability in January 2001.  See VA Treatment January 2001.  The Veteran was fitted with a knee brace to stabilize his joint in March 2009 at the VA.  

Diagnostic Code 5259 contemplates complications from the removal of the meniscus and symptoms experienced after removal, including instability.  While the Veteran had instability, his symptoms did not rise to that of a higher rating under Diagnostic Codes 5257 or 5258, which require a showing of moderate instability or frequent episodes of locking for a 20 percent rating.  Instead, the Veteran sought little treatment for his knee between the times noted above, in 2001 and 2009, and he did not report instability or locking during that time.  As such, the Board finds that the degree of left knee instability was slight, which was sufficiently addressed by the 10 percent rating assigned.  His instability and locking episodes were not frequent and did not rise to the level of moderate or severe for a 20 percent rating.  

Next, for the period from April 25, 2009 to July 7, 2010, the Veteran had a torn meniscus and torn ACL, which increased his instability to a moderate degree under Diagnostic Code 5257.  The Board finds it appropriate to rate the Veteran under Diagnostic Code 5257 instead of the previously used diagnostic code 5259 because it allows him a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA should consider all potentially applicable diagnostic codes upon which an evaluation in excess of the current rating could be assigned).  Further, this action does not sever the disability or violate 38 U.S.C. § 1159 regarding protected ratings.  See Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).  (A service-connected disability is evaluated more generally by the effect it has on the veteran's functioning rather than being tied to a specific diagnostic code.)  Id.   

Pursuant to Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.

On April 25 2009, the Veteran had an examination with his private provider and an MRI.  The results of the MRI showed a torn ACL and a complex tear of the meniscus.  See Treatment and MRI Report Dr. LB.  Further, Dr. LB recorded subjective complaints of pain, popping, instability, and swelling and objective positive results on the McMurray's and anterior drawer tests for instability.  See id.  Additionally, in May 2009, the Veteran sent a letter to VA stating that his left knee disability had worsened.  The Veteran's wife also sent a letter, which was received in June 2009, where she described his increased pain, swelling, and inability to walk or stand for long periods of time.  Finally in a March 2010 VA examination, the Veteran reported swelling, instability, popping, giving way, and weakness.  The March 2010 examiner found locking and positive McMurray's test.  Based on the lay evidence of worsening and the objective findings of instability and torn ACL and meniscus, the Veteran's symptoms merit a 20 percent rating for instability under Diagnostic Code 5257 for this time period.  The evidence does not suggest severe instability meriting a 30 percent rating.  For example, at the March 2010 he denied episodes of subluxation and stated that he could walk in excess of a quarter mile, though less than one mile.  Moreover, he denied the use of assistive aids.  

As discussed above, the Veteran had similar pain associated with his degenerative arthritis during this period and recorded extension and flexion from zero to 110 degrees, which merits a 10 percent rating, but not higher, under Diagnostic Code 5003-5260.  See VA Examination March 2010.  

Finally, for the period after October 1, 2010, the Veteran's disability picture most closely approximates a 10 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Codes 5003-5260.  The Veteran had a successful surgery to repair his torn ACL and meniscus on July 7, 2010.  From that date until October 1, 2010, the RO assigned a temporary 100 percent disability rating while he recovered from surgery.

During a November 2010 VA examination, the Veteran reported pain, weakness, and lack of endurance in his left knee.  The examiner noted that he used a hinged brace on his left knee and a cane.  The examiner recorded negative Lachman's and drawer test but positive McMurray's test for instability.  During a July 2011 VA examination, the Veteran reported pain, stiffness, weakness, decreased speed of motion, and swelling.  The July 2011 examiner does not appear to have tested the Veteran's knee under any stability tests.  Based on these reports, the Veteran has slight instability after his surgery, and his symptoms merit a 10 percent disability under Diagnostic Code 5257.  In concluding that moderate instability has not been shown for the period in question, the Board relies on the normal Lachman's and drawer tests in November 2010.  Moreover, while the July 2011 examination report noted use of a brace, the Veteran did not raise any complaints of locking or giving away at that time.  This indicates improvement from the disability period prior to surgery.  See VA Examination November 2010.  As such, his symptoms are not moderate and do not merit a higher rating for this period.

Additionally, the Veteran continues to have degenerative arthritis.  See VA Examinations November 2010 and July 2011.  The November 2010 examiner recorded flexion and extension in his left knee from zero to 110 degrees and from zero to 90 degrees with pain.  Similarly, the July 2011 examiner recorded range of motion from zero to 100 degrees.  While the objective findings of arthritis and reports of pain merit a 10 percent rating, the recorded range of motion does not warrant a rating of 20 percent or higher.  See 38 C.F.R. § 4.71a, DC 5003-5260; see also Deluca 8 Vet. App. at 202.  In so finding, the Board has considered additional limitation due to factors such as pain and weakness.  However, in this case, repetitive motion did not produce additional pain or cause further functional loss.

Moreover, there is no evidence within any period on appeal of ankylosis or impairment, malunion, or nonunion of the tibia or fibula to merit a rating in excess of those assigned herein.   

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria and considerations of functional loss and functional loss due to pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address his objective and subjective symptoms including pain, swelling, and instability.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

In sum, the Veteran's left knee disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5259 and a 10 percent rating under Diagnostic Codes 5003-5260 for the period from December 9, 1999 to April 25, 2009, a 20 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Codes 5003-5260 for the period from  April 25, 2009 to July 7, 2010, and a 10 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Codes 5003-5260 for the period after October 1, 2010.  See 38 C.F.R. §§ 4.1, 4.71a.  The preponderance of the evidence supports the ratings assigned herein; thus the benefit of the doubt doctrine is not applicable and all other claims for increase are denied.  See 38 C.F.R. § 4.3.


ORDER

From December 9, 1999, to April 25, 2009, a rating in excess of 10 percent under Diagnostic Code 5259 is denied. 

From December 9, 1999, to April 25, 2009, a separate 10 percent rating under 
Diagnostic Codes 5003-5260 is granted.

From April 25, 2009, to July 7, 2010, a 20 percent rating under Diagnostic Code 5257 is granted in place of the currently assigned 10 percent evaluation under Diagnostic Code 5259.

From April 25, 2009, to July 7, 2010, a separate 10 percent rating under 
Diagnostic Codes 5003-5260 is granted.

From October 1, 2010, a 10 percent rating under Diagnostic Code 5257 is granted in place of the currently assigned 10 percent evaluation under Diagnostic Code 5259.

From October 1, 2010, a separate 10 percent rating under Diagnostic Codes 5003-5260 is granted.


REMAND

As discussed above, the Veteran's claim for an increased rating for left knee disability includes an inferred claim for TDIU.  See Jackson, 587 F.3d at 1109-10.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

Although there is evidence that the Veteran is not working because of his left knee disability, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran laying out the specific requirements for proving a claim for TDIU and allow him time to respond.  Obtain and associate with the claims file any evidence pertaining to the Veteran's claim for TDIU that is known or reasonably ascertainable. 

2.  After completing the above tasks, schedule the Veteran for a VA examination and forward the claims file to the examiner.  All necessary tests and procedures should be conducted.  The examiner should answer the question: Is the Veteran unable to secure and maintain a substantially gainful occupation by reason of his service-connected left knee disability?

The examiner should provide detailed rationale for his/her opinion, including how the disabilities limit the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


